               1 Anna Maria Martin (Bar No. 154279)
                   amartin@mmhllp.com
               2 Allison Vana (Bar No. 228282)
                   avana@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                   1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2475
                   Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930
               6 Attorneys for Defendants
                   UNUM LIFE INSURANCE COMPANY OF AMERICA and
               7 WHOLE FOODS MARKET LONG-TERM DISABILITY
                   PLAN
               8
                   Teresa S. Renaker, Cal. Bar No. 187800
               9 Margo Hasselman Greenough, Cal. Bar No. 228529
                   Kirsten G. Scott, Cal Bar. No. 253464
              10 RENAKER HASSELMAN SCOTT LLP
                   235 Montgomery St., Suite 944
              11 San Francisco, CA 94104
                   Telephone: (415) 653-1733
              12 Facsimile: (415) 727-5079
                   teresa@renakerhasselman.com
              13 margo@renakerhasselman.com
                   kirsten@renakerhasselman.com
              14
                   Attorneys for Plaintiff,
              15 JULIO ESTEBAN TAICO SUAREZ
              16                                  UNITED STATES DISTRICT COURT

              17                                 NORTHERN DISTRICT OF CALIFORNIA

              18
              19 JULIO ESTEBAN TAICO SUAREZ,                      )   Case No. 3:18-cv-06103-JST
                                                                  )
              20                    Plaintiff,                    )   STIPULATION AND [PROPOSED]
                                                                  )   ORDER TO DISMISS WHOLE FOODS
              21              vs.                                 )   MARKET LONG-TERM DISABILITY
                                                                  )   PLAN
              22 UNUM LIFE INSURANCE COMPANY OF                   )
                   AMERICA and WHOLE FOODS MARKET                 )
              23 LONG-TERM DISABILITY PLAN,                       )
                                                                  )
              24                    Defendants.                   )
                                                                  )
              25
              26              IT IS HEREBY STIPULATED by and between Plaintiff JULIO ESTEBAN TAICO

              27 SUAREZ (“Plaintiff”) and Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA
              28 (“Unum Life”), by and through their respective counsel, as follows:
LAW OFFICES
                                                                  1                       Case No. 3:18-cv-06103-JST
 MESERVE,
 MUMPER &                                                                       STIP. AND PROP. ORDER TO DISMISS
HUGHES LLP
                   168618.1
                                                                                 WHOLE FOODS MARKET LTD PLAN
               1              1.   The Parties agree that this case is governed by the Employee Retirement Income

               2 Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1001, et seq.
               3              2.   Plaintiff named the WHOLE FOODS MARKET LONG-TERM DISABILITY PLAN

               4 (the “Plan”) as a defendant in this action.
               5              3.   The long-term disability benefits at issue in this case under the Plan are funded by a

               6 policy of long term disability insurance (the “Policy”) issued by Unum Life to Whole Foods Market,
               7 Inc.
               8              4.   In consideration for this Stipulation, Unum Life acknowledges and agrees that it will

               9 be responsible for any judgment relating to the long-term disability benefits under the Plan, if any,
              10 and attorney fees and costs, if awarded, as they relate to Plaintiff based on the allegations made in
              11 the Complaint against Unum Life in the above-entitled action.
              12              5.   By entering into this stipulation, Unum Life is not waiving any affirmative defenses

              13 and/or grounds for motions under Rule 12 of the Federal Rules of Civil Procedure.
              14              6.   The Parties therefore stipulate and request that the Plan be dismissed without

              15 prejudice, with the Parties to bear their own attorney fees and costs pertaining to this Stipulation or
              16 the dismissal of the Plan prior to entry of judgment in this matter. In the event that judgment is
              17 entered in this case, Unum Life disputes that attorney fees and costs are recoverable related to
              18 dismissal of the Plan. Unum Life shall remain the only named defendant.
              19              IT IS SO STIPULATED.

              20
              21 Dated: February 14, 2019                        Teresa S. Renaker
                                                                 Margo Hasselman Greenough
              22                                                 Kirsten G. Scott
                                                                 RENAKER HASSELMAN SCOTT LLP
              23
              24
                                                                 By:    /s/ Kirsten G. Scott
              25                                                       Kirsten G. Scott
                                                                       Attorneys for Plaintiff
              26                                                       JULIO ESTEBAN TAICO SUAREZ

              27
              28
LAW OFFICES
                                                                       2                      Case No. 3:18-cv-06103-JST
 MESERVE,
 MUMPER &                                                                           STIP. AND PROP. ORDER TO DISMISS
HUGHES LLP
                   168618.1
                                                                                     WHOLE FOODS MARKET LTD PLAN
               1 Dated: February 14, 2019                         MESERVE, MUMPER & HUGHES LLP
                                                                  Anna Maria Martin
               2                                                  Allison Vana

               3
               4                                                  By:    /s/ Anna Maria Martin
                                                                        Anna Maria Martin
               5                                                        Attorneys for Defendants
                                                                        UNUM LIFE INSURANCE COMPANY
               6                                                        OF AMERICA and WHOLE FOODS
                                                                        MARKET LONG-TERM DISABILITY
               7                                                        PLAN

               8
                                                         FILER’S ATTESTATION
               9
                              The filing attorney attests that she has obtained concurrence regarding the filing of this
              10
                   document and its content from the signatories to this document.
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
                                                                        3                      Case No. 3:18-cv-06103-JST
 MESERVE,
 MUMPER &                                                                            STIP. AND PROP. ORDER TO DISMISS
HUGHES LLP
                   168618.1
                                                                                      WHOLE FOODS MARKET LTD PLAN
               1                                    [PROPOSED] ORDER

               2              IT IS HEREBY ORDERED that Defendant WHOLE FOODS MARKET LONG-TERM

               3 DISABILITY PLAN (the “Plan”) be dismissed from this action without prejudice, pursuant to the
               4 Parties’ stipulation. Unum Life Insurance Company of America shall remain the only named
               5 defendant in this action.
               6              IT IS SO ORDERED.

               7
                         February 15, 2019
               8 Dated: ___________________                _________________________________
                                                           Hon. Jon S. Tigar
               9                                           United States District Judge
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
                                                               4                       Case No. 3:18-cv-06103-JST
 MESERVE,
 MUMPER &                                                                    STIP. AND PROP. ORDER TO DISMISS
HUGHES LLP
                   168618.1
                                                                              WHOLE FOODS MARKET LTD PLAN
